DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pages 7 and 8, filed 12/23/2021, with respect to the rejection of claims 1, 15, and 17 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Coskun et al. [US 2018/0024444]. Additionally, a new ground of rejection of claims 1, 15, and 17 under 35 U.S.C. 101 is presented. Accordingly, this action is not made final.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-4, 6-13, and 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The claim 1 recites the method steps of obtaining measurement data and determining by a hardware computer system a correction based on the obtained data. Claim 15 recites the method steps of claim 1 embodied on a non-transitory computer program carrier. Claim 17 recites a control recipe having the method steps, wherein the control recipe is embodied on a non-transitory computer program product. The method steps are a mental process of gathering information and determining a course of action based on the information.
This judicial exception is not integrated into a practical application nor do the generically recited computer elements add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims do not 
The Examiner notes that the dependent claims 5, 18, and 19 recite subject matter that describes the practical application of the abstract idea in the exposure of a second layer structure using the single layer correction in claim 5 or the use of the abstract idea in the control of a manufacturing apparatus in claims 18 and 19.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coskun et al. [US 2018/0024444].
For claim 1, Coskun teaches a method for determining a correction for control of at least one manufacturing apparatus used in a manufacturing process for providing structures to a region (see Fig. 9) on a substrate (1101), the region comprising a plurality of sub-regions (sections Sk); k in order to provide smooth transitions mitigate the overlay error that may occur due to abrupt changes between adjacent sections Sk in the first layer, see [0067]-[0069]).
For claim 15, Coskun teaches a non-transient computer program carrier  (see [0062]) comprising instructions therein, that when executed by a computer system, are configured to cause the computer system to at least: obtain measurement data relating to a process parameter of a manufacturing process for a region on a substrate (scanning each section to determine distortion, see [0066]), the manufacturing process for providing structures to the region, the region comprising a plurality of sub-regions (overlay errors of device structure formed by lithographic process, see [0063]); and determine, based on the measurement data, a correction for control of a manufacturing apparatus used in the manufacturing process, wherein the correction is configured to better correct the process parameter across the boundary between two of the sub-regions with respect to within the remainder of the two sub-regions (correction of process parameter based in the overlay error in overlap areas OAk in order to provide smooth transitions mitigate the overlay error that may occur due to abrupt changes between adjacent sections Sk in the first layer, see [0067]-[0069]).
For claim 17, Coskun teaches a control recipe embodied on a non-transitory computer- readable medium (method on CPU, see [0062]), the recipe comprising a correction for control of at least one manufacturing apparatus used in a manufacturing process for providing structures to a region on a substrate, the region comprising a plurality of sub-regions, the correction configured to better correct the process parameter across the boundary between two of the sub-regions with respect to within the remainder of the two sub-regions (correction of process parameter based in the overlay error in overlap areas OAk in order to provide smooth transitions mitigate the overlay error that may occur due to abrupt changes between adjacent sections Sk in the first layer, see [0067]-[0069]).
For claims 2 and 16, Coskun teaches the determination comprises applying a boundary condition which favors a correction that better minimizes process parameter errors across the boundary with respect to process parameter errors inside the sub-regions (smooth transitions limited to overlap area in intersection between two sections to mitigate the overlay error that may occur due to abrupt changes between adjacent sections Sk in the first layer, see [0067]-[0069]).
For claims 3, Coskun teaches the applying a boundary condition comprises imposing an error threshold for the process parameter across the boundary, such that the determined correction ensures process parameter errors across the boundary do not exceed the error threshold (when position is not in selected boundary, the overlay error goes to zero, see [0068]).
For claim 4, Coskun teaches the structures are formed in a first layer, and the method further comprises: determining a second layer correction for control of the manufacturing process based on a separate consideration for each of the plurality of sub-regions, the second layer correction for providing second layer structures to the region on the substrate in a second layer (align a subsequent layer on top of the first layer, see [0063]).
For claim 5, Coskun teaches forming the second layer structures in a single exposure using the second layer correction (adjust process parameters for subsequent exposures, exposure parameters are adjusted in response to the total overlay error, see [0063]-[0069]).
For claim 6, Coskun teaches a separate control grid is defined for each sub-region of the plurality of sub-regions, the second layer correction being defined separately for the separate control grids (correction for subsequent exposure in each section forming a grid and overlap area, see [0063]-[0069]).
For claim 7, Coskun teaches defining a second layer boundary area; and applying a boundary condition for a correction corresponding to the second layer boundary area (applying method 1000 for subsequent overlay error determination in sections and overlap areas for subsequent layer exposure, see [0063]).
For claim 8, Coskun teaches the boundary condition optimizes second layer correction within the boundary area in preference to second layer correction outside of the boundary area (smooth transitions limited to overlap area in intersection between two sections to mitigate the overlay error that may occur due to abrupt changes between adjacent sections Sk in the first layer, see [0067]-[0069]).
For claim 9, Coskun teaches the applying a boundary condition comprises imposing a weighting constraint, the weighting constraint applying a weighting in favor of a correction which minimizes process parameter errors across the boundary between two sub-regions with respect to within the remainder of the region (overlay determination in the overlap areas, weighting provided by the equation 7 based on distance from the center, see [0067]-[0069]).
For claim 10, Coskun teaches comprising defining the weighting constraint before the determining a correction (based on equation 7, see [0067]-[0069]).
For claim 11, Coskun teaches the determining a correction comprises determining coefficients for a polynomial which minimizes the error over the region while respecting the boundary condition (a polynomial trend line may be used to determine how to adjust process parameters for subsequent exposures, only points in a respective section are shifted by the polynomial representing the best fit line for that section, see [0063]-[0069]).
For claim 12, Coskun teaches the manufacturing process provides the product structures on the substrate in a plurality of exposures, each exposure defining a respective one of the sub-regions, the sub-regions being exposed adjacently to define the region (pattern and device structures, see [0063]).
For claim 13, Coskun teaches the process parameter comprises overlay (overlay, see [0063]) or edge placement error.
For claim 18, Coskun teaches a controller (702) for a manufacturing apparatus, the controller configured to receive the control recipe of claim 17 and use the control recipe to control the manufacturing apparatus (implementing the method and controlling the processing apparatus 160, see [0056] and [0062]).
For claim 19, Coskun teaches a processing device (702)  for determining a correction for control of at least one manufacturing apparatus configured to provide product structures to a substrate in a manufacturing process, the processing device configured to perform the method of claim 1 (implementing the method and controlling the processing apparatus 160 to form device, see [0056], [0062] and [0063]).
For claim 20, Coskun teaches a manufacturing apparatus (see Figs. 1 and 7) configured to provide product structures to a substrate in a manufacturing process, the manufacturing apparatus comprising the processing device according to claim 19.
For claim 21, Coskun teaches a lithographic apparatus (see Fig. 1 and 3) having: a substrate stage (130) configured to hold a substrate; a stage (support for mirrors in Fig. 3) configured to hold a patterning device; and a processor system (702) configured to control a manufacturing process using the correction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942. The examiner can normally be reached Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Steven Whitesell  Gordon/            Primary Examiner, Art Unit 1759